                                                                           FILED
 1                                                              CLERK, U.S. OlSTRICT COURT

 2
                                                                     MAR 2 5    L'.LJlj
 3
 4
 5
 6
 7
 8
                  IN THE UNITED STATES DISTRICT COURT
 9
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                             Case No. SACR-13-00098-AG-5
      UNITED STATES OF AMERICA,
13
                        Plaintiff,
14                                             ORDER OF DETENTION AFTER
                   V.                          HEARING (Fed.R.Crim.P. 32.l(a)(6)
15                                             Allegations of Violations of
      TAKISHA JOHNSON,                         Probation/Supervised Release
16                                             Conditions)
                        Defendant.
17
18
           On arrest warrant issued by a United States District Court involving alleged
19
     violations of conditions of probation or Supervised Release,
20
           The Court finds no condition or combination of conditions that will
21
     reasonably assure:
22
           D      the appearance of defendant as required; and/or
23
           �      the safety of any person or the community.
24
25
           II
26
           II
27
           II
28
 1        The Court concludes:
 2        ~ Defendant poses a risk to the safety of other persons or the community,
 3        and the Court finds that defendant has not demonstrated by clear and
 4        convincing evidence that she does not pose such a risk. The risk to the
 5        safety of other persons or the community is based on: economic danger
 6        posed by new charges as alleged in violation petition; new charges are
 7        similar in nature to underlying offense conduct
 8
 9
10        IT IS THEREFORE ORDERED that the defendant be detained.
11
     Dated: 3/25/2019                           ~~`~` '~'
12
                                          HON. ROZELLA A. OLIVER
13                                        UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
